Title: James Madison to William B. Giles, 10 December 1827
From: Madison, James
To: Giles, William Branch


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Decr. 10. 1827
                            
                        
                         
                        J. Madison presents his respectful compliments to Governor Giles, with thanks for the publication politely
                            enclosed to him; and which can not fail to be interesting from the subjects & sources of the discussions composing
                            the work
                        
                            
                                
                            
                        
                    